ORDER.
The above cause coming on to be heard upon the record and briefs of the parties, and the argument of counsel in open court, and the court being duly advised:
Now, therefore, it is hereby ordered, adjudged and decreed that the order of the District Court dismissing the amended complaint be and is hereby affirmed on the opinion of Judge Levin, 190 F.Supp. 380. See also Gainey v. Brotherhood of Railway and Steamship Clerks, 3 Cir., 275 F.2d 342; Fingar v. Seaboard Air Line Railroad Company, 5 Cir., 277 F.2d. 698.